Citation Nr: 1604855	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-16 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury (TBI) (claimed as head injury).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from October 1971 to February 1973.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  In that decision, the RO denied entitlement to service connection for TBI.  In an August 2008 statement in support of claim (VA Form 21-4138), the Veteran requested that the claim be "reopened."  In April 2012, the Board construed that document as a timely notice of disagreement (NOD) and remanded the claim for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999), codified at 38 C.F.R. § 19.9(c) (2015).  The RO issued a SOC continuing the denial of the claim in May 2012 and the Veteran filed a timely substantive appeal.  The issue has been perfected subsequently and is now before the Board.

In August 2015, the Veteran testified during a videoconference hearing before the undersigned; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA treatment notes contain references to headaches and dizziness and the Veteran indicated in his written statements and Board hearing testimony that he injured his head during service in October or November 1972 and has experienced headaches, dizziness, and memory loss since that time.  The Board finds the Veteran's statements to be competent and credible.  There is thus competent evidence of persistent or recurrent symptoms of disability that may be associated with service, and a remand for a VA examination is therefore warranted.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran stated that he was initially treated on the ship on which he was serving, but was then sent to a naval hospital in either Norfolk or Portsmouth, Virginia.  
The STRs reflect that the Veteran was treated at the dermatology clinic of the U.S. Naval hospital in Portsmouth, Virginia in July and August 1972, but it is not clear whether a separate request was made for records relating to the hospitalization described by the Veteran.  An October 2010 letter from the National Personnel Records Center (NPRC) indicates that in response to a request for records from the Veteran, if he was trying to obtain inpatient records, he should give specific dates and the name and location of the hospital.  As it is possible that there are outstanding records of inpatient hospitalization that have not been requested, the AOJ should request such information based on the information given by the Veteran.  See Moore v. Shinseki, 555 F.3d 1369, 1373-74 (2009) (stating that VA improperly failed to comply with the affirmative obligation under 38 U.S.C.A. § 5103A to obtain and evaluate in-service psychiatric hospitalization records that were not obtained with the veteran's other service treatment records).

Accordingly, the case is REMANDED for the following actions:

1.  Request inpatient hospitalization records from the Norfolk and Portsmouth U.S. Naval Hospitals based on the information provided by the Veteran.  If unable to obtain these records, take action in accordance with 38 C.F.R. § 3.159(e) (2015).

2.  After step #1 has been completed, schedule the Veteran for a VA examination as to the etiology of any current symptoms that may be residual to a TBI.  All necessary tests should be conducted.

The examiner should review the claims file to be familiar with the Veteran's pertinent medical history.

For purposes of this remand, the examiner should assume that the Veteran sustained a head injury in service of the type he has described.  See Board Tr. at 
3-4; VA Form 21-4138 (dated in December 2007, but noted as received in June 2010).

The examiner is asked to opine indicate whether it is as least as likely as not (50 percent probability or more) that he has any current residuals that are related to this in-service injury.

A comprehensive rationale should accompany any opinion provided.

3.  After the above development has been completed, readjudicate the claim for entitlement to residuals of TBI.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental SOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




